DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitations at Lines 1 – 2 of Claim 3 have already been incorporated into Claim 1 at Lines 18 – 19 (Line reference made by all written and deleted lines, excluding blank lines), hence said recitations are not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nah in view of Coulson.
Regarding Claim 1, Nah discloses “A display device comprising: a display panel” (Figure 29, Item 800 ‘display panel’), “and an input sensor disposed on the display panel” (Figure 29, Items 410 ‘first sensing electrode’, 420 ‘second sensing electrode’), “and including a sensing region and a wiring region outside the sensing region” (Figure 2, Items AA ‘active area’ (sensing region), UA ‘unactive area’ (wiring region outside the sensing region)), “the input sensor comprising: signal line groups arranged in the wiring region” (Figure 2, Items 510 ‘first wire electrode’, 520 ‘second wire electrode’ (Notice the items 510 and 520 are in the wiring region UA.)), “first sensing electrodes disposed in the sensing region and arranged along a first direction” (Figure 2, Items 420 (Notice that rows of electrodes 420 serve as first sensing electrodes disposed in the sensing region AA and arranged along a first direction from top to bottom of Figure 2.)), “each of the first sensing electrodes extended along a second direction crossing the first direction” (Figure 2 (Notice that rows of electrodes 420 serving as first sensing electrodes extend in a second left or right direction, which crossed the first top to bottom direction.)), “and second sensing electrodes disposed in the sensing region, arranged along the second direction, and crossing the first sensing electrodes” (Figure 2, Items 410 (Notice that rows of electrodes 410 serve as second sensing electrodes disposed in the sensing region AA and arranged along the second direction from left to right of Figure 2, where the row of electrodes 410 cross the rows of first sensing electrodes 420.)), “a total distance between a first end and a second end of each of the second sensing electrodes is greater that total distance between a first end and second end of the first sensing electrodes” (Figure 1 (Notice that total distance between a first end of each row of electrodes 410 and a second end is greater from top bottom (shown top, right to bottom, left in Figure 1) than a first end of each row of electrodes 420 and a second end in a left to right direction (shown top, left to bottom, right in Figure 1)), “the second sensing electrodes are formed from a same layer” (Paragraphs [0064] through [0067] (Notice that rows of second sensing electrodes 410 are formed from the same layer of material as sensing electrode 400 which provides both 410 and 420.)), “and each of the second sensing electrodes has a single body shape” (Figure 2 (Notice that each row of second sensing electrodes 410 has a single body shape.)), “the first end of each of the first sensing electrodes is opposite to the second end of each of the first sensing electrodes in the second direction” (Figure 2 (Notice that a first end (i.e. leftmost) of each first sensing electrodes 420 is opposite to a second end (i.e. rightmost) in the second left to right direction.)), “and the first end and the second end of each of the first sensing electrodes are respectively disposed at opposing distal ends of the sensing region in the second direction” (Figure 2 (Notice that that leftmost and rightmost ends of each first sensing electrodes 420 are disposed at opposing distal ends of region AA in the second left to right direction.)), “the signal line groups comprise first signal lines electrically connected to the first sensing electrodes, respectively” (Figure 2 (Notice that first signal lines 520 are connected to first row sensing electrodes 420.)), “and second signal lines electrically connected to the second sensing electrodes, respectively” (Figure 2 (Notice that second signal lines 510 are connected to second row sensing electrodes 410.)),  “one of the first end and the second end of each of the second sensing electrodes is connected to a corresponding second signal line of the second signal lines” (Figure 2 (Notice a first topmost end of rows of second sensing electrodes 410 is connected to a corresponding second signal line 510.)), “one of the first end and the second end of each of the first sensing electrodes is connected to a corresponding first signal line of the first signal lines” (Figure 2 (Notice that a first leftmost end of each row of first sensing electrodes 420 is connected to a corresponding first signal lines 520.)), “each of the first sensing electrodes comprises sensor parts formed from a same layer as the second sensing electrode” (Paragraphs [0064] through [0067] (Notice that rows of first sensing electrodes 420 provide sensor parts 420 that are formed from the same layer of material as sensing electrode 400 which provides both 410 and 420.)), “and first bridge patterns formed from a different layer from the sensor part” (Figures 2 and 3, Items 421 ‘connection electrodes’ (Notice that connection electrodes 421 provided from a different material layer are part of first sensing electrode 420 rows.)). In addition, Nah teaches where the touch panel utilizes capacitance detection to detect touch points (Paragraph [0039]). However, Nah fails to explicitly disclose “and one of the first sensing electrodes or the second sensing electrodes are configured to receive a sinusoidal signal”.
In a similar field of endeavor, Coulson teaches the application of a sinusoidal signal via a function generator 790 to drive electrodes for touch detection in a capacitive touch panel (Figure 6, Paragraph [0232], Lines 2 – 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “and one of the first sensing electrodes or the second sensing electrodes are configured to receive a sinusoidal signal” because one having ordinary skill in the art would want to detect touch (Coulson, Paragraph [0232], Lines 21 – 26).
Regarding Claim 2, Nah and Coulson, the combination of hereinafter referenced as NC, disclose/ teach everything claimed as applied above. In addition, Nah fails to explicitly disclose “wherein the other one of the first sensing electrodes and the second sensing electrodes are configured to provide a sensing signal corresponding to the sinusoidal signal to a sensing circuit”. However, Coulson teaches that sense electrodes other than drive electrodes provide sensing signals corresponding the driving sinusoidal signal to sensing circuit 760 via MUX 750 to detect touch (Figure 6 and Paragraph [0232]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the other one of the first sensing electrodes and the second sensing electrodes are configured to provide a sensing signal corresponding to the sinusoidal signal to a sensing circuit” because one having ordinary skill in the art would want to detect touch (Coulson, Paragraph [0232], Lines 21 – 26).
Regarding Claim 3, NC disclose/ teach everything claimed as applied above (See Claim 2). In addition, Nah discloses “wherein each of the second sensing electrodes has a single body shape” (Figure 2 (Notice that each row of second sensing electrodes 410 has a single body shape.)),
Regarding Claim 4, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Nah discloses “wherein: the display panel comprises a display region corresponding to the sensing region and a non-display region corresponding to the wiring region” (Paragraph [0038] (Notice that the display panel displays an image in the sensing area AA, but does not display an image in unactive wiring region UA.)), “the display region comprises light emission regions and non-light emission regions” (Paragraph [0220] (Notice that for a display panel 800 that is a liquid crystal display, pixel areas are formed among a black matrix to provide regions which emit light (pixel areas) and region which do not emit light (black matrix).)), “and each of the first sensing electrodes has openings that correspond to the light emission regions” (Figure 2, Items 420 (Notice that each row of first sensing electrodes 420 has a shape with openings or voids that correspond to light emission regions of LCD pixels underneath 410.)).
Regarding Claim 5, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Nah discloses “wherein at least a portion of the corresponding second signal line of the second signal lines and the second sensing electrodes are formed from a same layer (Figure 2 (Notice that topmost portion extending from top most ends of second sensing electrodes row 410 is formed from the same layer 400 as 410/420 and form a portion of second signal line 510 coming out of each second row sensing electrode 410.)).
Regarding Claim 6, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Nah discloses “wherein the input sensor further comprises an insulating layer disposed between the first bridge patterns and the second sensing electrodes and covering the sensing region” (Figure 3, Items 410, 450, and 420 (Notice that an insulating layer 450 is provided between first bridge patterns 421 and second sensing row electrodes 410, where the insulating layer covers the sensing region AA.)).
Regarding Claim 7, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Nah discloses “wherein: the first signal lines comprise: first side signal lines electrically connected to odd-numbered sensing electrodes among the first sensing electrodes” (Figure 2, Item 520 (Notice the first signal lines 520 comprise first side signal lines 520 that  are electrically connected to odd-numbered first sensing electrode rows 420.)),  “and second side signal lines electrically connected to even-numbered sensing electrodes among the first sensing electrodes” (Figure 2, Item 520 (Notice the first signal lines 520 comprise second side signal lines 520 that  are electrically connected to even-numbered first sensing electrode rows 420.)), “and the first and second side signal lines are spaced apart from each other with the sensing region therebetween along an extension direction of the first sensing electrodes” (Figure 2, Items 520 (Notice the each of the first and second side signal lines of signal lines 520 are spaced apart from each other along a left to right second direction with region AA in between.)).
Regarding Claim 15, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Nah discloses “wherein the display device further includes a notch region recessed inwardly in a plan view” (Figure 29, Item 421 (Notice the second connection electrode 421 appears in a notched region which is recessed inwardly.)).
Regarding Claim 17, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Nah discloses “wherein the input sensor is directly disposed on the display panel” (Figure 29 (Notice that the input device comprising electrodes 410 and 420 is disposed directly on display panel 800.)).

Allowable Subject Matter
Claims 8 – 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning set forth in the history of prosecution of the instant application.

Response to Applicants Arguments and Amendments
	Applicants arguments and amendments filed March 16, 2022 have been fully considered.
Primarily, although Applicants arguments have been fully considered, said arguments are moot in view of the new grounds for rejection necessitated by amendment to at least Claim 1. Furthermore, the Examiner disagrees that - - Nah, Coulson [ ] whether considered alone or in combination, fail to disclose or suggest each and every one of the features recited in amended Claim 1 - - (REMARKS, Page 13, Lines 31 – 33 (Reference made by all written lines and not including blank lines)). The reasoning why the Examiner disagrees is given in the rejections made of record above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        April 23, 2022